SHARP, W., J.
Haralson filed an emergency petition for writ of habeas corpus, asserting the Department of Corrections improperly calculated his gain time and other claims relating to DOC administration. The record reflects Haralson filed an earlier emergency petition in the circuit court asserting the same issues, and that it was denied.
Although the district and circuit courts have concurrent habeas corpus jurisdiction, this does not entitled a defendant to a repetitious application in each court concerning the same issues. See Scaldeferri *1095v. Sandstrom, 285 So.2d 409 (Fla.1973). However, this court has reviewed successive habeas corpus petitions as petitions for writs of certiorari to review the circuit court’s denial of petition for habeas relief filed there. See Vereen v. State, 784 So.2d 1188 (Fla. 5th DCA 2001). We elect to do so in this case.1
We deny Haralson’s petition because from the record it appears the circuit court did not depart from the essential requirements of the law and Haralson was not denied due process.
Petition for Certiorari DENIED.
THOMPSON, C.J., and ORFINGER, J., concur.

. Haralson’s petition to this court was filed within thirty days after the trial court denied his petition filed there, without having to resort to the “mail box rule."